Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 09/15/2021, which are in response to USPTO Office Action mailed 06/18/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weimin Li et al. (CN 101920704 A, as provided by applicant, hereinafter referred to as Weimin) and further in view of Tang (US 2010/0222953 A1, hereinafter referred to as Tang).

Regarding claim 1,
Weimin teaches an acceleration slip regulation method implemented by a vehicle on a road surface, comprising ([0002], a method of traction control during acceleration of a vehicle to avoid slipping of the vehicle on a road surface of low adhesion):
determining a current control phase of a vehicle in an acceleration slip regulation state ([0006], the vehicle can change to a different state in accordance with road conditions and changes; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle; here, the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle);
determining a current road surface adhesion coefficient of the vehicle ([0008], pavement parameter identification module calculates and outputs information based on the current maximum coefficient of friction of the vehicle (i.e. the current road surface adhesion coefficient));
determining a maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient ([0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient));
obtaining a demand torque for a drive motor of the vehicle ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the demand torque for a drive motor);
obtaining a wheel slip rate of the vehicle ([0003], the wheel slip rate is dependent on road conditions and driver torque demand; [0010], the slip rate module determines/obtains the wheel slip rate); and
outputting an adaptive torque for acceleration slip regulation of the vehicle based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate ([0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface).
However, Weimin does not explicitly teach the adaptive torque is a feedforward torque.
Tang teaches the adaptive torque is a feedforward torque ([0013], the traction control unit may include a torque feedforward control circuit; [0079], the feedforward control circuit modifies the amount of torque to the drive axle).
Weimin and Tang are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adaptive torque of Weimin with the feedforward torque of Tang to create an acceleration slip regulation system that uses adaptive feedforward torque.
(Tang, [0079]).

Regarding claim 2,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
outputting the adaptive feedforward torque of the vehicle for the acceleration slip regulation based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate comprises (Weimin, [0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface; Tang, [0013], the adaptive torque is a feedforward torque):
determining the adaptive feedforward torque according to the demand torque, the maximum torque allowed by the road surface, and a torque modified based on the wheel slip rate (Weimin, [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface; here, the wheel slip rate modifies the final output torque which becomes the adaptive torque, so the adaptive torque is determined from a torque based on the wheel slip rate; Tang, [0013], the adaptive torque is a feedforward torque).

Regarding claim 3,
Weimin-Tang teach the invention as described in claim 2. Weimin-Tang further teach:
determining whether the vehicle returns to a stable area based on the wheel slip rate (Weimin, [0003], the wheel slip rate shows whether the vehicle is operating in stable or unstable conditions);
(Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the vehicle receives the wheel slip and acceleration information in real time to adjust the output torque according to the current conditions in order to maintain stable conditions; here, the system keeps track of when it is in a stable area in real time (i.e. it starts a stable timer when in a stable area)); and
calculating the torque modified based on the wheel slip rate according to a time length recorded by the stable timer (Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the output torque is adjusted in real time according to the wheel slip rate to maintain stable vehicle conditions; here, the torque is modified based on the wheel slip rate in order to maintain stable conditions to increase the time spent in a stable area (i.e. the torque is modified based on the wheel slip rate according to a time length recorded by the stable timer)).

Regarding claim 4,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
determining the maximum torque allowed by the road surface comprises (Weimin, [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)):
performing low-pass filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
determining a first maximum value of the current road surface adhesion coefficient (Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and
(Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a first maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase of the vehicle is the same as a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase. Thus, it is obvious that a control phase based on the acceleration of the vehicle can be the same if the sampled data is taken immediately back-to-back to show that the current phase is the same as an immediate previous phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being the same as a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art.
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 5,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
determining the maximum torque allowed by the road surface comprises (Weimin, [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)):
performing low-pass filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
determining a first maximum value of the current road surface adhesion coefficient (Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and 
determining the maximum torque allowed by the road surface based on the first maximum value of the current road surface adhesion coefficient when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction phase for a first time (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a first maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], the motor speed disturbances can be caused by large reductions of torque on the motor or by sudden large additions of torque on the motor; Weimin, [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase is different from a control phase of the vehicle in a first sampling period and the vehicle does not enter a torque reduction phase, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also not entering a torque reduction phase for the first time if, for example, the previous control phase was a torque reduction phase and the current control phase is either torque addition or no torque change. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction for a first time is obvious to one of ordinary skill in the art.
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 6,
Weimin-Tang teach the invention as described in claim 4. Weimin-Tang further teach:
performing the low-pass filtering on the current road surface adhesion coefficient and determining the first maximum value of the current road surface adhesion coefficient comprises coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)):
limiting a filtered adhesion coefficient obtained after performing the low-pass filtering on the current road surface adhesion coefficient to a predetermined adhesion coefficient interval (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance; here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; here, the adhesion coefficient is limited to an predetermined interval, the interval being a single maximum value); and
determining that a maximum value of the current road surface adhesion coefficient obtained after performing the low-pass filtering on the current road surface adhesion coefficient is the first maximum value of the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient).

Regarding claim 7,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
determining an actual torque of the drive motor of the vehicle, wherein determining the maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient comprises (Weimin, ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the actual torque of the drive motor of the vehicle; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)):
determining a second maximum value of the current road surface adhesion coefficient based on the actual torque when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period (Weimin, ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the actual torque; [0009], the parameter identification module calculates the current maximum coefficient of friction of the vehicle (i.e. second maximum value of the current road surface adhesion coefficient) based on vehicle operations and the wheel slip rate; here the vehicle operations and wheel slip are dependent on the actual torque of the vehicle, thus, the second maximum coefficient of friction is based on the actual torque). While Weimin-Tang do not explicitly teach when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also entering a torque reduction for the first time if, for example, the previous control phase was a torque addition phase or maintained a constant torque while the current phase is a torque reduction phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a vehicle entering a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art.
wherein the control phase comprises the torque reduction phase (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], sudden large reductions of torque on the motor during an excessive wheel slip event can cause motor speed disturbances; here, the control phase can be a torque reduction phase); and
determining the maximum torque allowed by the road surface based on the second maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient), 
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 8,
Weimin-Tang teach the invention as described in claim 4. Weimin-Tang further teach:
	determining a feedback torque based on the first maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a first maximum value of the current road surface adhesion coefficient); [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor; here, the output torque can be a feedback torque); and
determining a demand torque for the acceleration slip regulation based on the adaptive feedforward torque and the feedback torque (Tang, [0079], the traction control includes a hybrid feedforward and feedback control circuit that modifies the amount of output torque to the drive axle; here, the acceleration slip regulation final output demand torque is based on the adaptive feedforward torque and the feedback torque).
(Tang, [0079]).

Regarding claim 10,
Weimin teaches a vehicle, comprising ([0001], a torque control system for a vehicle, and a vehicle):
	a sensor configured to obtain a current road surface parameter of the vehicle ([0008], the pavement parameter identification module uses sensors to find the maximum coefficient of friction of the vehicle (i.e. the current road surface parameter of the vehicle)); and 
	a processor coupled to the sensor and configured to ([0024], sensor information is used to calculate the current friction coefficient and current wheel slip rate; here, a processor completes the calculations; here, sensors are coupled to the processor for data to be used in calculations):
	determine a current control phase of the vehicle in an acceleration slip regulation state ([0006], the vehicle can change to a different state in accordance with road conditions and changes; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle; here, the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle);
	determine a current road surface adhesion coefficient of the vehicle based on the current road surface parameter ([0008], pavement parameter identification module calculates and outputs information based on the current maximum coefficient of friction of the vehicle (i.e. the current road surface adhesion coefficient));
determine a maximum torque allowed by a road surface based on the current control phase and the current road surface adhesion coefficient ([0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)); 
obtain a demand torque for a drive motor of the vehicle ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the demand torque);
obtain a wheel slip rate of the vehicle ([0003], the wheel slip rate is dependent on road conditions and driver torque demand; [0010], the slip rate module determines the wheel slip rate); and
output an adaptive torque for acceleration slip regulation of the vehicle based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate ([0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface).
However, Weimin does not explicitly teach the adaptive torque is a feedforward torque.
Tang teaches the adaptive torque is a feedforward torque ([0013], the traction control unit may include a torque feedforward control circuit; [0079], the feedforward control circuit modifies the amount of torque to the drive axle).
Weimin and Tang are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary 
The motivation for modification would have been to create an acceleration slip regulation system that uses adaptive feedforward torque in order to enhance vehicle performance, vehicle response to driver request and drivability without compromising traction control (Tang, [0079]).

Regarding claim 11,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the processor is further configured to calculate the adaptive feedforward torque according to the demand torque, the maximum torque allowed by the road surface, and a torque modified based on the wheel slip rate (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface; here, the wheel slip rate modifies the final output torque which becomes the adaptive torque, so the adaptive torque is determined from a torque based on the wheel slip rate).

Regarding claim 12,
Weimin-Tang teach the invention as described in claim 11. Weimin-Tang further teach: 
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
	determine whether the vehicle returns to a stable area based on the wheel slip rate (Weimin, [0003], the wheel slip rate shows whether the vehicle is operating in stable or unstable conditions);
(Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the vehicle receives the wheel slip and acceleration information in real time to adjust the output torque according to the current conditions in order to maintain stable conditions; here, the system keeps track of when it is in a stable area in real time (i.e. it starts a stable timer when in a stable area); and
	calculate the torque modified based on the wheel slip rate based on a time length recorded by the stable timer (Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the output torque is adjusted in real time according to the wheel slip rate to maintain stable vehicle conditions; here, the torque is modified based on the wheel slip rate in order to maintain stable conditions to increase the time spent in a stable area (i.e. the torque is modified based on the wheel slip rate according to a time length recorded by the stable timer)).

Regarding claim 13,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
	perform filtering on the current road surface adhesion coefficient (Weimin, the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
	determine a first maximum value of the current road adhesion coefficient (Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and
(Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a first maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase of the vehicle is the same as a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase. Thus, it is obvious that a control phase based on the acceleration of the vehicle can be the same if the sampled data is taken immediately back-to-back to show that the current phase is the same as an immediate previous phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being the same as a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art. 
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 14,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
perform filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
determine a first maximum value of the current road surface adhesion coefficient (Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and
determine the maximum torque allowed by the road surface based on the first maximum value of the current road surface adhesion coefficient when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction phase for a first time (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a first maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], the motor speed disturbances can be caused by large reductions of torque on the motor or by sudden large additions of torque on the motor; Weimin, [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase is different from a control phase of the vehicle in a first sampling period and the vehicle does not enter a torque reduction phase, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also not entering a torque reduction phase for the first time if, for example, the previous control phase was a torque reduction phase and the current control phase is either torque addition or no torque change. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction for a first time is obvious to one of ordinary skill in the art., and
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 15,
Weimin-Tang teach the invention as described in claim 13. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
limit a filtered adhesion coefficient obtained after performing the filtering on the current road surface adhesion coefficient to a predetermined adhesion coefficient interval (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; here, the adhesion coefficient is limited to an predetermined interval, the interval being a single maximum value); and
determine the first maximum value of the current road surface adhesion coefficient based on the current road surface adhesion coefficient obtained after performing the filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient).

Regarding claim 16,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the sensor is further configured to obtain actual torque of the drive motor of the vehicle, wherein the processor is further configured to (Weimin, [0015], sensors are used to find the actual motor torque (i.e. actual torque of the drive motor) of the vehicle; [0014], a final torque is calculated and output; here, a processor completes the calculations):
determine a second maximum value of the current road surface adhesion coefficient based on the actual torque when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period (Weimin, ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the actual torque; [0009], the parameter identification module calculates the current maximum coefficient of friction of the vehicle (i.e. second maximum value of the current road surface adhesion coefficient) based on vehicle operations and the wheel slip rate; here the vehicle operations and wheel slip are dependent on the actual torque of the vehicle, thus, the second maximum coefficient of friction is based on the actual torque). While Weimin-Tang do not explicitly teach when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also entering a torque reduction for the first time if, for example, the previous control phase was a torque addition phase or maintained a constant torque while the current phase is a torque reduction phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a vehicle entering a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art. 
(Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], sudden large reductions of torque on the motor during an excessive wheel slip event can cause motor speed disturbances; here, the control phase can be a torque reduction phase); and
determine the maximum torque allowed by the road surface based on the maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a maximum value of the current road surface adhesion coefficient), 
wherein the first sampling period is a previous sampling period of a sampling period in which the current control phase is located (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 17,
Weimin-Tang teach the invention as described in claim 13. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
(Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a first maximum value of the current road surface adhesion coefficient); [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor; here, the output torque can be a feedback torque); and
determine a demand torque for the acceleration slip regulation based on the adaptive feedforward torque and the feedback torque (Tang, [0079], the traction control includes a hybrid feedforward and feedback control circuit that modifies the amount of output torque to the drive axle; here, the acceleration slip regulation final output demand torque is based on the adaptive feedforward torque and the feedback torque).
	The motivation to modify the feedback torque of Weimin with the feedback and feedforward torques of Tang would be to enhance vehicle performance, vehicle response to driver request and drivability without compromising traction control (Tang, [0079]).

Regarding claim 18,
Weimin-Tang teach the invention as described in claim 17. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
determine a vehicle velocity of the vehicle (Weimin, [0017], the parameter identification module determines the vehicle speed (i.e. vehicle velocity of the vehicle);
determine a first wheel slip rate and a first proportionality coefficient based on the first maximum value of the current road surface adhesion coefficient (Weimin, [0010], the slip rate module determines the wheel slip rate (i.e. first wheel slip rate); [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient); here, the first proportionality coefficient is the current maximum road coefficient of friction);
	determine a second wheel slip rate and a second proportionality coefficient based on the vehicle velocity of the vehicle (Weimin, [0010], the slip rate module determines the wheel slip rate (i.e. second wheel slip rate); [0017], the parameter identification module determines the vehicle speed (i.e. vehicle velocity of the vehicle); here, the second proportionality coefficient is the vehicle velocity of the vehicle); and 
	determine the feedback torque according to a formula
                         
                            
                                
                                    T
                                
                                
                                    F
                                    B
                                    _
                                    i
                                
                            
                            =
                            m
                            a
                            x
                            ⁡
                            (
                            0
                            ,
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    0
                                                    _
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    λ
                                                
                                                
                                                    0
                                                    _
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            m
                                                            a
                                                            x
                                                            ⁡
                                                            _
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            K
                                        
                                        
                                            p
                                            _
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            K
                                        
                                        
                                            p
                                            _
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                    ⁡
                                                    _
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    , wherein TFB_i is the feedback torque, i represents a wheel of the vehicle, λi is the wheel slip rate of the vehicle; µmax_i is the first maximum value of the current road surface adhesion coefficient, vx is the vehicle velocity of the vehicle; λ0_i(µmax_i) is the first wheel slip rate, λ0_i(vx) is the second wheel slip rate, Kp_i(µmax_i) is the first proportionality coefficient, and Kp_i(vx) is the second proportionality coefficient (While Weimin-Tang do not explicitly teach the specifics of applying the mathematical formula for determining the feedback torque, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a feedback torque, as shown by Weimin-Tang (Weimin, [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art), and
(Weimin, [0001], the control system is for a vehicle; Tang, [0009], figure 3 illustrates the basic components of a vehicle undergoing traction control; Fig. 3, shows a left front wheel, a right front wheel, a left rear wheel, and a right rear wheel). 

Regarding claim 21,
Weimin teaches an apparatus mounted on a vehicle ([0001], a torque control system for a vehicle, and a vehicle; here, the apparatus is part of the vehicle), the apparatus comprising: 
a memory configured to store instructions ([0008], the system outputs information based on the current maximum coefficient of friction detected by sensors, the current slip ratio information, and information of a current optimum slip ratio; this information and calculation must be stored in memory in order for the torque control system to function; thus, the system must include memory to store instructions to perform the control process); and 
a processor coupled to the memory and configured to execute the instructions ([0027], the control module includes the slip rate control module and the road surface parameter module and it calculates the optimum output current based on the best control slip rate; here, the controller is a processor that calculates and controls the vehicle parameters and executes stored instructions to perform torque control for a vehicle (see [0001]); here, the processor must be coupled to the memory to receive and execute the instructions from the memory to perform the control process), which cause the apparatus to: 
determine a current control phase of the vehicle in an acceleration slip regulation state ([0006], the vehicle can change to a different state in accordance with road conditions and changes; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle; here, the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle); 
determine a current road surface adhesion coefficient of the vehicle ([0008], pavement parameter identification module calculates and outputs information based on the current maximum coefficient of friction of the vehicle (i.e. the current road surface adhesion coefficient)); 
determine a maximum torque allowed by a road surface based on the current control phase and the current road surface adhesion coefficient ([0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)); 
obtain a demand torque for a drive motor of the vehicle ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the demand torque); 
obtaining a wheel slip rate of the vehicle ([0003], the wheel slip rate is dependent on road conditions and driver torque demand; [0010], the slip rate module determines the wheel slip rate); and 
output an adaptive torque for acceleration slip regulation of the vehicle based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate ([0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface).
However, Weimin does not explicitly teach the adaptive torque is a feedforward torque.
([0013], the traction control unit may include a torque feedforward control circuit; [0079], the feedforward control circuit modifies the amount of torque to the drive axle).
Weimin and Tang are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adaptive torque of Weimin with the feedforward torque of Tang to create an acceleration slip regulation system that uses adaptive feedforward torque.
The motivation for modification would have been to create an acceleration slip regulation system that uses adaptive feedforward torque in order to enhance vehicle performance, vehicle response to driver request and drivability without compromising traction control (Tang, [0079]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weimin Li et al. (CN 101920704 A, as provided by applicant, referred to as Weimin) and Tang (US 2010/0222953 A1, referred to as Tang), and further in view of Osaki et al. (US 2009/0055068 A1, hereinafter referred to as Osaki).

Regarding claim 19,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the sensor and processor determine road surface information, such as the current road surface adhesion coefficient (Weimin, [0024], the sensor detects motor torque, vehicle wheel speed and acceleration, and the system calculated (using a processor) the current road surface friction coefficient).

Osaki teaches the sensor is further configured to obtain a road surface gradient (Fig. 3, sensor input is sent to the ECU; [0050], the ECU calculates the road surface gradient; here, sensor data can be used to determine the road surface gradient), and wherein the processor is further configured to ([0050], the ECU processes data to determine road surface information (i.e. the ECU is the processor)):
determine a wheel vertical load of the vehicle based on the road surface gradient ([0043], the torque calculation means calculates the allowable torque of each wheel on the basis of the vertical load applied to each wheel in response to a road surface gradient, and the friction coefficient of the road surface);
determine a wheel ground driving force based on the wheel vertical load ([0043], the torque calculation means calculates the allowable torque of each wheel on the basis of the vertical load applied to each wheel in response to a road surface gradient, and the friction coefficient of the road surface; here, the allowable torque is the wheel ground driving force); and
determine the current road surface adhesion coefficient based on the wheel ground driving force ([0054], when acceleration slip occurs, the ECU calculates and stores the friction coefficient (i.e. current road surface adhesion coefficient) of the road surface on the basis of the wheel torque and the vertical load applied to the wheel when it slipped; here, the current road surface adhesion coefficient is determined/stored based on the applied wheel torque (i.e. wheel ground driving force)).
Weimin, Tang, and Osaki are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of 
The motivation for modification would have been to create an vehicle traction control system that determines a current road surface adhesion coefficient based on the wheel ground driving force, wheel vertical load, and road surface gradient in order to have a vehicle traction control system that is more adapted to the current vehicle environment. This would allow the system to better control acceleration slip for different driving conditions, making a safer driving system and environment for the user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weimin Li et al. (CN 101920704 A, as provided by applicant, referred to as Weimin) and Tang (US 2010/0222953 A1, referred to as Tang), and further in view of Shimada et al. (US 5,219,212 A, hereinafter referred to as Shimada).

Regarding claim 20,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the sensor is further configured to obtain a wheel velocity of the vehicle, and a steering wheel angle of the vehicle, and wherein the processor is further configured to (Weimin, [0024], the sensor detects vehicle wheel speed (i.e. wheel velocity of the vehicle); [0014], a final torque is calculated and output; here, a processor completes the calculations; Tang, [0074], the vehicle has a steering sensor; [0077], the wheel slip ratios are a function of speed and steering angle; here, the steering wheel angle is determined from the steering wheel sensor):
determine a wheel acceleration of the vehicle based on the wheel velocity of the vehicle (Weimin, [0024], the sensors determine wheel speed, vehicle acceleration, and from this determine a current coefficient of friction and a wheel slip rate; here, the wheel acceleration is know from the vehicle acceleration and the wheel slip rate);
determine the wheel slip rate based on the wheel velocity of the vehicle, a vehicle velocity of the vehicle, and the steering wheel angle (Weimin, [0024], the sensors determine wheel speed, vehicle acceleration, and vehicle velocity, and from this determine a current coefficient of friction and a wheel slip rate; Tang, [0077], the wheel slip ratio (i.e. wheel slip rate) is a function of speed and steering wheel angle); and
determine that the vehicle enters the acceleration slip regulation state based on at least one of the wheel slip rate or the wheel acceleration (Weimin, [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle; here, the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle; [0003], when the wheel slip rate is high, the vehicle is in an unstable state and requires acceleration slip regulation to find a stable area).
The motivation to combine the sensor information of Weimin with the steering wheel angle of Tang is to create a traction control command unit with inputs about motor speed, wheel speed, and steering wheel angle (Tang, [0074]) so the traction control system can work more effectively. 
However, Weimin-Tang do not explicitly teach the sensor obtains a yaw angular velocity, and the wheel slip rate is based off the yaw angular velocity.
Shimada teaches the sensor obtains a yaw angular velocity and the wheel slip rate is based off the yaw angular velocity (Col. 2, lines 26-31, a yaw motion sensing means senses the yaw motion (i.e. yaw angular velocity) of the vehicle, the target slip rates of the wheels are adjusted according to the yaw motion, the wheel slip rates are controlled to follow the target slip rates).
Weimin, Tang, and Shimada are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Weimin-Tang with the yaw angular velocity sensing of Shimada to create a traction control system that uses yaw angular velocity to adjust the wheel slip rate.
The motivation for modification would have been to create a traction control system that uses angular velocity to adjust eh wheel slip rate in order to have a system that is more adapted to the vehicle environment and how the vehicle is driving. This would allow the system to better control acceleration slip for different driving conditions, making a safer driving system and environment for the user.

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art of record fail to disclose “determining a current control phase of a vehicle in an acceleration slip regulation state, determining a maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient, and outputting an adaptive feedforward torque for acceleration slip regulation of the vehicle based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate”. Applicant states that changing the driving state based on road condition, as disclosed in Weimin, is merely an effect achieved by the solution of Weimin, and not used to determine a maximum torque allowed by a road surface.
However, Examiner respectfully disagrees. Weimin teaches determining a maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient ([0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)). Here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions. When the driver inputs a demand torque, and the torque is greater than a maximum value for the road conditions, then the vehicle will slip and be in an unstable state. The vehicle can determine the control phase of the vehicle based on driver acceleration input and a stable/unstable phase. The vehicle can also determine the current surface adhesion coefficient. Using this information, the vehicle can determine maximum torque allowed by the road surface.
Additionally, Applicant argues Weimin does not disclose a control phase of a vehicle is used to determine the current maximum driving torque information since Weimin’s outputted torque is not based on the current control phase, but on driver demand. Applicant states Weimin’s driving state cannot be interpreted as a kind of a control phase since indicating whether the vehicle is in dangerous and slippery state is not the same as the claimed control phase. 
However, Examiner respectfully disagrees. The claimed control phase does not specify any kind of particular vehicle control phase. Thus, Examiner’s interpretation is reasonable. The control phase can reasonably be a current control phase of the vehicle that depends on what kind of acceleration is input by the driver and how that acceleration interacts with the road conditions. Additionally, this means Weimin does teach the outputted torque is based on the current control phase ([0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface). Here, the output ([0006], the vehicle can change to a different state in accordance with road conditions and changes; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle). Here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions, and the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle. Thus, the outputted torque is based on the current control phase.
Applicant also argues that Weimin’s maximum driving torque information does not appear to be based on both the control phase and the current road surface adhesion coefficient. Since Weimin fails to disclose the maximum torque allowed by the road surface, Weimin also cannot disclose or render obvious outputting an adaptive feedforward torque for acceleration slip regulation of the vehicle based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate, as claimed.
However, Examiner respectfully disagrees. Weimin teaches determining a maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient ([0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)). Here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions. When the driver inputs a demand torque, and the torque is greater than a maximum value for the road conditions, then the vehicle will slip and be in an unstable state. The vehicle can determine the control phase of the vehicle based on driver acceleration (Weimin, [0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface; Tang, [0013], the traction control unit may include a torque feedforward control circuit; [0079], the feedforward control circuit modifies the amount of torque to the drive axle). 
Thus, claims 1 and 10 remain rejected, claim 21 is rejected, and dependent claims 2-8 and 11-20 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664